Case 1:17-cv-02876-GBD-RWL Document 62 Filed 10/17/18 Page 1of11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

   
 

x Plaintiff's Declaration in
AMADOU KONTEYE, Opposition to Defendant’s
Motion for Summary
Plaintiff, Judgment
-against- Civil Action No.: 1:17-cv-02876
NEW YORK CITY DEPTARMENT OF EDUCATION;: Tt amar ca
JOSEPH D. GATES | | bocuses 7

    

JELECT29 NICALLY Fiep|

rr

  
  

OT Hs

 

Defendants. i a
ia 2B PULED: Jb. Lid]

 

Plaintiff, Amadou Konteye, states under penalty of perjury that the following is true and
correct:
1. Attached at Exhibit 1 hereto is a true and correct copy of the New York City Department
of Education Chancellor Regulation C-206 2a.
2. Attached at Exhibit 2 hereto is a true and correct copy of the New York City Department

of Education Chancellor Regulation C-206 (1).

Go

Attached at Exhibit 3 hereto is a true and correct copy of the United Federation of

Teachers Contract 2009-2018 Article One Union Recognition.

4. Attached at Exhibit 4 hereto is a true and correct copy of the United Federation of
Teachers Per Diem service.

5. Attached at Exhibit 5 hereto is a true and correct copy of the New York City Department
of Education Chancellor Regulation C-206 (2b).

6. Attached at Exhibit 6 hereto is a true and correct copy of the United Federation of

Teachers Contract 2009-2018 Article Seven (v)(2)(A).

7. Attached at Exhibit 7 hereto is a true and correct copy of the United Federation of

joe,
Case 1:17-cv-02876-GBD-RWL Document 62 Filed 10/17/18 Page 2 of 11

10.

11.

12.

14.

15.

16.

17.

18.

Teachers Contract 2009-2018 Article Seven (v) (3).

Attached at Exhibit 8 hereto is a true and correct copy of the New York City Department
of Education Working at the DOE HR Glossary.

Attached at Exhibit 9 hereto is a true and correct copy of the United Federation of
Teachers Contract 2009-2018 Article Three (F) (2) (b).

Attached at Exhibit 10 hereto is a true and correct copy of the United Federation of
Teachers Contract 2009-2018 Article Five (E) (2).

Attached at Exhibit 1] hereto is a true and correct copy of the United Federation of
Teachers Leaves.

Attached at Exhibit 12 hereto is a true and correct copy of the DOE Hiring.

. Attached at Exhibit 13 hereto is a true and correct copy of the United Federation of

Teachers Contract 2009-2018 Article Five (C) (3).

Attached at Exhibit 14 hereto is a true and correct copy of the United Federation of
Teachers Contract 2009-2018 Article Sixteen (9).

Attached at Exhibit 15 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
193: 9-20.

Attached at Exhibit 16 hereto is a true and correct copy of the New York State
Department of Education Commissioner’s Regulation 8 CRR-NY 80-5.4(c)(2).

Attached at Exhibit 17 hereto is a true and correct copy of the New York State
Department of Education Commissioner’s Regulation 8 CRR-NY 80-5.4(c)(1).

Attached at Exhibit 18 hereto is a true and correct copy of Plaintiff's Application For

ho
Case 1:17-cv-02876-GBD-RWL Document 62 Filed 10/17/18 Page 3 of 11

19.

20.

21.

22.

24.

26.

27.

Reduction Of Probationary Service.

Attached at Exhibit 19 hereto is a true and correct copy of the New York City
Department of Education’s New York City Teaching Fellows Fall 2016 Enrollment
Guide.

Attached at Exhibit 20 hereto is a true and correct copy of the NCTF Status dated
10/18/2012 and 1/9/2014.

Attached at Exhibit 21 hereto is a true and correct copy of the New Paltz University dated
4/22/2013.

Attached at Exhibit 22 hereto is a true and correct copy of the ELT NYSUT Online

Education courses and payment.

. Attached at Exhibit 23 hereto is a true and correct copy of the New York City

Department of Education Pathway: Individual Evaluations.

Attached at Exhibit 24 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page

124: 21-23 and on page 125:3-8.

. Attached at Exhibit 25 hereto is a true and correct copy of Plaintiff's Employment

Discrimination Complaint filed in United States Courthouse, Southern District of New
York on April 19, 2017.

Attached at Exhibit 26 hereto is a true and correct copy of excerpts of Plaintiffs
fingerprint.

Attached at Exhibit 27 hereto is a true and correct copy of Defendants Exhibit C: (“Gates

Aff.) at page 1 line 3, dated September 21, 2018.
Case 1:17-cv-02876-GBD-RWL Document 62 Filed 10/17/18 Page 4 of 11

28.

29.

30.

31.

Qo
2

34.

36.

Attached at Exhibit 28 hereto is a true and correct copy of Plaintiff Employee Pay
Statement.

Attached at Exhibit 29 hereto is a true and correct copy of Plaintiff's Frederick Douglass
Academy high school transcript.

Attached at Exhibit 30 hereto is a true and correct copy of the New York City
Department of Education Principals’ Weekly on Cooperative Students.

Attached at Exhibit 31 hereto is a true and correct copy of Plaintiff's Frederick Douglass

Academy high school diploma.

. Attached at Exhibit 32 hereto is a true and correct copy of Plaintiff's New York State

Teacher Certification Examinations February 2012-July 2014.

. Attached at Exhibit 33 hereto is a true and correct copy of Frederick Douglass Academy

Dean.of Students, Torey Williams’ recommendations to Plaintiff dated February 15,
2012.

Attached at Exhibit 34 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page

22: 3-18.

. Attached at Exhibit 35 hereto is a true and correct copy of Defendants’ attorney, Ms.

Katerina Souliopoulos’ Ex ‘C,’ (1) (PERS 00001).
Attached at Exhibit 36 hereto is a true and correct copy of Principal Joseph D. Gates’

Assistant Principal, Katrina Billy- Wilkinson recommendation to Plaintiff dated October

14, 2014. ©

. Attached at Exhibit 37 hereto is a true and correct copy of excerpts from the State of New
Case 1:17-cv-02876-GBD-RWL Document 62 Filed 10/17/18 Page 5 of11

38.

40.

4].

42.

44,

45.

York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
214: 1-15.

Attached at Exhibit 38 hereto is a true and correct copy of Plaintiff's French teacher

evaluations at Frederick Douglass Academy.

. Attached at Exhibit 39 hereto is a true and correct copy of Plaintiff's French Teacher

Scholarship Mark Analysis 2013-2015.

Attached at Exhibit 40 hereto is a true and correct copy of Plaintiff's Timecard January
2014.

Attached at Exhibit 41 hereto is a true and correct copy of Plaintiff's Employee Pay
Statement January 2014.

Attached at Exhibit 42 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page

159: 15.

. Attached at Exhibit 43 hereto is a true and correct copy of excerpts from the State of New

York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
179: 3-5.

Attached at Exhibit 44 hereto is a true and correct copy of emails of pay issues and
emergency checks dated December 2015-February 2016.

Attached at Exhibit 45 hereto is a true and correct copy of excerpts from the State of New

York Public Employer Relations Board (PERB) Transcript in the matter of Amadou

Ft
Case 1:17-cv-02876-GBD-RWL Document 62 Filed 10/17/18 Page 6 of 11

46.

47.

48.

49,

50.

51.

52.

Konteye against the New York City Department of Education on March 23, 2017 on page
30: 24-25.

Attached at Exhibit 46 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
31: 2-10.

Attached at Exhibit 47 hereto is a true and correct copy of the French nomination letter
dated September 22, 2014.

Attached at Exhibit 48 hereto is a true and correct copy of the UFT Tenure Appointment
and New York City licensure.

Attached at Exhibit 49 hereto is a true and correct copy of the New York State
Department of Education OT 11 forms dated 2013.

Attached at Exhibit 50 hereto is a true and correct copy of New York State Department of
Education OT 11 forms dated 2014.

Attached at Exhibit 51 hereto is a true and correct copy of Plaintiff's United States postal
mail of OT 11 Form to New York State Department of Education Office of Teaching
dated September 19, 2014.

Attached at Exhibit 52 hereto is a true and correct copy of Plaintiff's United States postal
mail of OT 11 Form to New York State Department of Education Office of Teaching

Initiatives September 25, 2014.

. Attached at Exhibit 53 hereto is a true and correct copy of New York State Department of

Education Office of Teaching Initiatives’ reason for delay and Plaintiff's Initial

Certifications dated March 18, 2015.

6
Case 1:17-cv-02876-GBD-RWL Document 62 Filed 10/17/18 Page 7 of 11

54.

55.

56.

57.

58.

Attached at Exhibit 54 hereto is a true and correct copy of the New York City
Department of Education Fair Student Funding & School Budget Resource Guide FY
2012-2017.

Attached at Exhibit 55 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page

142: 8-13.

Attached at Exhibit 56 hereto is a true and correct copy of the New York City
Department of Education Chancellor Regulation B-801 (II) (A) (3).

Attached at Exhibit 57 hereto is a true and correct copy of the New York City
Department of Education Standard Operating Procedures: General School Funds-GSF
dated 2015.

Attached at Exhibit 58 hereto is a true and correct copy of Plaintiff's French program

2012-2016 and New York City Department of Education Middle Academic Policy Guide

59.

60.

61.

Updated September 2018.

Attached at Exhibit 59 hereto is a true and correct copy of the New York City
Department of Education Chancellor Regulation C-200 (24) (a.)

Attached at Exhibit 60 hereto is a true and correct copy of the New York State
Department of Education Commissioner’s Regulation 80.1 (a).

Attached at Exhibit 61 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page

190: 3-4.

mad
Case 1:17-cv-02876-GBD-RWL Document 62 Filed 10/17/18 Page 8 of 11

62.

63.

64.

65.

66.

67.

68.

69.

Attached at Exhibit 62 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
199: 11-23.

Attached at Exhibit 63 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
200: 6:22.

Attached at Exhibit 64 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
202: 16-20.

Attached at Exhibit 65 hereto is a true and correct copy of Plaintiff's 2015-2016 French
program.

Attached at Exhibit 66 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
33:8-25.

Attached at Exhibit 67 hereto is a true and correct copy of

Attached at Exhibit 68 hereto is a true and correct copy of Frederick Douglass Academy
Middle School Dean, Encarnacion Henry correspondence email to Middle School staff
dated October 7, 2015.

Attached at Exhibit 69 hereto is a true and correct copy of Principal Joseph D. Gates
Case 1:17-cv-02876-GBD-RWL Document 62 Filed 10/17/18 Page 9 of 11

70.

71.

72.

74.

75.

76.

77.

78.

79.

2011-2017 Comprehensive Educational Plan (CEP).

Attached at Exhibit 70 hereto is a true and correct copy of Sharon Boonshoft and Thomas
Croft position within the New York City Department of Education.

Attached at Exhibit 71 hereto is a true and correct copy of the United Federation of
Teachers Contract 2009-2018 Article Seventeen.

Attached at Exhibit 72 hereto is a true and correct copy of N. Y.C. Public Schools-

Employee Information System (TRM).

. Attached at Exhibit 73 hereto is a true and correct copy of the New York City

Department of Education Payroll Secretaries & Timekeepers On-Line Payroll Handbook.
Attached at Exhibit 74 hereto is a true and correct copy of the New York City
Department of Education removed Plaintiff from NYC DOE’s NEW Teacher Finder
dated September 13, 2016 and January 5, 2017.

Attached at Exhibit 75 hereto is a true and correct copy of Plaintiff's charge with the
State of New York Public Employer Relations Board (PERB) dated May 27, 2016, June
3, 2016 Notice, and June 9, 2016.

Attached at Exhibit 76 hereto is a true and correct copy of New York City Department of
Education’s Office of Labor Relations (OLR).

Attached at Exhibit 77 hereto is a true and correct copy of Principal Joseph D. Gates and
New York City Department of Education fraudulent checks dated April 16, 2016 through
August 16, 2016.

Attached at Exhibit 78 hereto is a true and correct copy of Plaintiff March 28, 2016
grievance.

Attached at Exhibit 79 hereto is a true and correct copy of United Federation of Teachers
Case 1:17-cv-02876-GBD-RWL Document 62 Filed 10/17/18 Page 10 of 11

80.

81.

82.

84.

85.

86.

87.

88.

89.

UFT Case# M59848 Plaintiffs Monies Owed dated June 12, 2018.

Attached at Exhibit 80 hereto is a true and correct copy of United Federation of Teachers
UFT Case# M60504 Union Animus Grievance June 1, 2018.

Attached at Exhibit 81 hereto is a true and correct copy of Plaintiff's complaints filed
with New York State Division of Human Rights Case No. 10179999.

Attached at Exhibit 82 hereto is a true and correct copy of Plaintiff's correspondence to

Chancellor Carmen D. Farina dated March 7, 2016.

. Attached at Exhibit 83 hereto is a true and correct copy of Plaintiff's charge of

employment discrimination filed with United States Equal Employment Opportunity
Commission (EEOC) dated April 15, 2016.

Attached at Exhibit 84 hereto is a true and correct copy of teachers that received tenure
from Principal Joseph D. Gates.

Attached at Exhibit 85 hereto is a true and correct copy of Plaintiff's summer school
2014 teaching history.

Attached at Exhibit 86 hereto is a true and correct copy of Defendants’ attorney, Ms.
Katerina Souliopoulos Ex. “Z” (D_00047).

Attached at Exhibit 87 hereto is a true and correct copy of excerpts from the deposition
held at Defendants’ attorney, Ms. Katerina Souliopoulos’ office on May 15, 2018.
Attached at Exhibit 88 hereto is a true and correct copy of excerpts from the deposition
held at Defendants’ attorney, Ms. Katerina Souliopoulos’ office on May 29, 2018.
Attached at Exhibit 89 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou

Konteye against the New York City Department of Education on March 23, 2017 on page

10
Case 1:17-cv-02876-GBD-RWL Document 62 Filed 10/17/18 Page 11 of 11

140: 9-14.

90. Attached at Exhibit 90 hereto is a true and correct copy of the New York State
Department of Education’s Notice of Uncompleted Requirements For Certification /
Paid, full-time Classroom Teaching Experience-3 Years and Mentored Experience-1
Years.

91. Attached at Exhibit 91 hereto is a true and correct copy of Plaintiff email correspondence
to New York City Department of Education supervisors dated November 28, 2016.

92. Attached at Exhibit 92 hereto is a true and correct copy of Plaintiff email correspondence
to New York City Department of Education Human Resources Directors, Community

Superintendent District 5, and Ms. Katerina Souliopoulos.

of
Siacece’ | ;
cere ly,

KM ABOU Koodgye

pone
